Title: Bernard McMahon to Thomas Jefferson, 24 December 1809
From: McMahon, Bernard
To: Jefferson, Thomas


          
            Dear Sir,
             
                     Philadelphia 
                     Decr 24th 1809
          
          With many thanks I acknowledge the receipt of the fine collection of seeds you were pleased to send me some time ago, and would have 
                  
                  
                  
                  
                  
                  
                  
                  
                  
                  
                  
                  
                  
                  done this much sooner, were I not in daily expectation of receiving from London a variety of esculent vegetable seeds, that I wished to send you some of, at the same time. 
                  
                  Having received them by the Ship Coramandel which arrived here a few days ago, I do myself the pleasure of sending you by the same mail that conveys this letter, some early cabbage & cauliflower seeds &c and shall send you by subsequent mails several other seeds for your spring sowing.
          I am extremely sorry for the death of that worthy and valuable man Govr Lewis, and the more so, for the manner of it. I have, I believe, all his collection of dried specimens of plants, procured during his journey to the pacific ocean, and several kinds of new living plants, which I raised from the seeds of his collecting which you and himself were pleased to give me. In consequence of a hint, to that effect, given me by Govr Lewis on his leaving this City, I never yet parted with one of the plants raised from his seeds, nor with a single seed the produce of either of them, for fear they should make their way into the hands of any Botanist, either in America, or Europe, who might rob Mr Lewis of the right he had to first describe and name his own discoveries, in his intended publication; and indeed I had strong reasons to believe that this opportunity was coveted by _______ which made me still more careful of the plants.
          On Governor Lewis’s departure from here, for the seat of his Government, he requested me to employ Mr 
                  Frederick Pursh, on his return from a collecting excurtion he was then about to undertake for Doctor Barton, to describe and make drawings of such of his collection as would appear to be new plants, and that himself would return to Philadelphia in the month of May following.
			 About the first of the ensuing Novr Mr Pursh returned, took up his abode with me, began the work, progressed as far as he could without further explanation, in some cases, from Mr Lewis, and was detained by me, in expectation of Mr Lewis’s arrival at my expence, without the least expectation of any future remuneration, from that time till April last; when not having received any reply to several letters I had written 
                  from time to time, to Govr Lewis on the subject, nor being able to obtain any indication when he probably might be expected here; I thought it a folly to keep him 
                  Pursh longer idle, and recommended him as Gardener to Doctor Hosack of New York, with whom he has since lived.
          The original specimens are all in my hands, but Mr Pursh, had taken his drawings and descriptions with him, and will, no doubt, on the delivery of them expect a reasonable compensation for his trouble.
          
          As it appears to me probable that you will interrest yourself in having the discoveries of Mr Lewis published, I think it a duty incumbent on me, to give you the preceding information, and to ask your advice as to the propriety of still keeping the living plants I have, from geting into other hands who would gladly describe and publish them,
			 without doing due honor to the memory and merit of the worthy discoverer.
                  
               
          
            I am Sir,
                  
               
            With the most sincere esteem, Your wellwisher. &c
            
                  
               Bernd McMahon.
          
        